Wickhem, J.
(dissenting). I cannot agree that the taking by defendant is as limited as found by the court. I see no escape from the conclusion that the entire spur track was used by defendant for purposes other than to serve plaintiff and- Kessler. I am unable to see how it is possible for defendant to use the spur track beyond Kessler’s without also using it from the main line to Kessler’s. Certainly it is physically impossible to do' so, and if the use made of the entire track is for defendant’s purposes, that seems to me to constitute a taking of the entire track. Perhaps it might be possible to take the portion of the private spur track nearest the main line without taking the entire track, but defendant *278cannot take the terminal without taking all. Kessler’s right to use the spur track has significance in only two respects: (1) Defendants could not discontinue, nor be compelled by plaintiff to discontinue, service to Kessler. (2) The fact that Kessler had a limited right to- use the private spur track may be considered to constitute an incumbrance affecting the value of the right of way to be taken account of in assessing damages. In this particular case there was no request for an instruction' that this incumbrance be taken into account. Aside from this, it does not seem to me that under the peculiar circumstances of this case the failure S0‘ to instruct the jury could result in prejudice to defendant. This was a taking for railroad purposes. From the standpoint of the defendant railroad company, the easement to Kessler imposed no burdens that it did not assume by its taking for these purposes. The jury were entitled to consider the value of the property for its most valuable use which was for a railroad spur track, and its value for such use was not diminished by the existence of the easement. Fiad there been a taking for other purposes, it may well be that the easement to Kessler would have had an important bearing on damages. Here it had none, or very little.
I am authorized to state that Mr. Chief Justice Rosenberry and Mr. Justice Martin concur in this dissent.